internal_revenue_service department of the treasury index number washington dc person to contact refer reply to cc intl-plr-112133-97 date legend taxable years taxpayer tin foreign_corporation a country m x business date a date b t e t d r e i r o r e o m e t s this is in response to your letter dated date which requested rulings on two issues the first of these addressed whether in any taxable_year the amount includible in the gross_income of a united_states_shareholder of a foreign_personal_holding_company fphc as undistributed_foreign_personal_holding_company_income ufphci under sec_551 of the internal_revenue_code is limited by the corporation's current and accumulated_earnings_and_profits e_p subsequently and in part in response to our ruling herein a second request for a ruling was withdrawn the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materia submitted plr-112133-97 in support of the request for rulings it is subject_to verification on examination the information you submitted for consideration is summarized below taxpayer a united_states citizen owns of the shares of stock of foreign_corporation a a country m corporation incorporated on date a that is engaged in the x business in the course of x business foreign_corporation a generates rental income primarily from unrelated persons but also from transactions with related_persons foreign_corporation a's rental income is foreign_base_company_shipping_income within the meaning of sec_954 foreign-corporation a incurs substantial expenses that are directly related to its x business as a result of these expenses foreign_corporation a has incurred losses from its x business since its inception and anticipates incurring continued losses in one or more subsequent taxable years some of these expenses may not be deductible in the year in which they are incurred as the result of the application of sec_469 regarding the limitation of passive_activity_losses and credits foreign_corporation a also earns interest_income which constitutes foreign_personal_holding_company_income fphci under both sec_954 and sec_553 on account of its x business operating losses it is expected that foreign_corporation a will have an accumulated deficit in earnings_and_profits at the end of its fye ending date b issue do current and accumulated_earnings_and_profits limit an inclusion of ufphci under sec_551 by a united_states_shareholder of a fphc under sec_551 the united_states_shareholders of a fphc on the last day of the corporation's taxable_year on which they meet the ownership test of sec_552 for fphc status must include in gross_income as a dividend an appropriate portion of the corporation's undistributed_foreign_personal_holding_company_income ufphci under sec_551 in general the amount to be included is the amount the united_states_shareholder would have received as a dividend if on such last day there had been distributed by the company and received by the shareholder the proportionate part of the company's ufphci for the taxable_year represented by the ratio of the portion of the taxable_year up to and including such last day to the entire taxable_year amplifying on this requirement sec_1_551-2 provides in part that the amount which each shareholder must include in gross_income is the amount which he would have received as a dividend if his allocable share of ufphci had in fact been distributed by the foreign_personal_holding_company as a dividend on the last day of its taxable_year emphasis supplied the emphasized language does not parallel plr-112133-97 the language of sec_551 under sec_551 a fphc's accumulated e_p is decreased to take into account any amounts required to be included as a dividend in the income of its united_states_shareholders under sec_551 a united_states shareholder's basis in its stock in a fphc is increased to reflect amounts included in the shareholder's income under sec_551 ufphci is defined by sec_556 and regulations thereunder as the fphc's taxable_income determined as if the fphc were a domestic_corporation with certain adjustments minus dividends_paid ufphci is not limited by a fphc's current or accumulated e_p regulations under the fphc provisions and the examples illustrating those regulations do not clearly state whether in each case in which the treatment of an amount of ufphci by the fphc's united_states_shareholders is at issue the corporation has current or accumulated e_p sufficient to result in all of its ufphci being reportable by those shareholders under sec_551 for the reasons discussed in the paragraphs below regarding both the specific statutory language of sec_551 as well as the overall structure of the fphc and personal_holding_company phc regimes we conclude that current and accumulated e_p limits the amount of ufphci that may be included in the gross_income of a fphc's united_states_shareholders unlike sec_541 et seq regarding the phc tax sec_551 expressly incorporates an e_p limitation on the amount of ufphci by referring to the amount which would have been received as a dividend by the shareholder had it been _ distributed by the corporation at the end of its taxable_year or on the last date on which it met the stock ownership test of sec_552 amounts exceeding current and accumulated e_p would not be treated as a dividend under sec_316 it is the existence of this limitation which accounts for certain differences in the overall structure of the fphc provisions specifically the existence of an e_p limitation in determining the amount of ufphci that is includible in the gross_income of a fphc's united_states_shareholders is the only plausible explanation for certain distinctions between the phc and fphc regimes as discussed in the following paragraphs sec_541 through address the taxation of phc's in many respects a phc is definitionally similar fo a fphc uniike a fphc however a phc itself is subject_to tax on its undistributed_personal_holding_company_income uphci as defined in sec_545 at a flat rate for taxable years beginning after under plr-112133-97 sec_545 uphci is defined in general as the corporation's taxable_income for the year adjusted as described in sec_545 c and d and minus the dividends_paid deduction described in sec_561 through certain code provisions apply to both the phc and fphc regimes because both the phc tax and the tax imposed on a shareholder with respect to ufphc were intended to penalize corporate accumulations of earnings and to promote making actual distributions of such earnings to shareholders in the case of a phc or to require deemed distributions of such earnings to shareholders in the case of a fphc the provisions common to both the phc and fphc regimes include those pertaining to the dividends_paid deduction and to consent dividends described in sec_565 because of differences in the manner in which taxes are imposed on a phc with respect to its uphci and on the shareholders of a fphc with respect to its ufphci however certain portions of those provisions must differentiate between phc's and fphc's in particular sec_316 provides that in the case of a phc the term dividend is not limited to its ordinary meaning ie a distribution out of current or accumulated e_p as described in sec_316 but generally includes any distribution_of_property by the phc to its shareholders to the extent of its uphci for such year the legislative_history of this provision makes clear that sec_316 was intended as a relief provision to take into account the possibility that a phc's uphci for the taxable_year might exceed its e_p as for example when a net_capital_loss reduces e_p but does not reduce either the corporation's taxable_income or its uphci see h rept 77th cong ist sess reprinted in 1942_2_cb_372 pincite see also sec_1_316-1 example in such a case absent the special rule_of sec_316 the phc would not be able to distribute a dividend during the taxable_year or within two and one-half months thereafter as provided in sec_563 and so would be unable to avoid the phc tax no comparable provision applies with respect to fphc's none is necessary we conclude because of the dividend limitation already incorporated in sec_551 another distinction between the treatment of phc's and fphc's arises in the characterization of their liquidating distributions prior to a phc's liquidating distributions were treated as dividends for purposes of the dividends_paid deduction to the extent of the corporation's accumulated e_p as a result income that would have been subject_to the phc tax escaped such treatment in the year in which a phc was liquidated its shareholders included such amounts in income at capital_gains rates rather than as ordinary_income see h rept 88th cong ist sess reprinted in part c b pincite in the revenue act of p l congress narrowed the circumstances under which a phc's liquidating distributions would be treated as dividends under sec_316 by adding to the code sec_316 under that subsection only certain designated liquidating distributions to noncorporate phc shareholders may be treated in whole or in part under sec_316 2a plr-112133-97 as dividends and then only to the extent such distributions do not exceed such shareholders’ allocable shares of uphci p l f sec_316 prevents a phc with noncorporate shareholders that wishes to liquidate from finding itself unable to make a dividend distribution and therefore to avoid the phc tax by eliminating all of its uphci for the year in which it liquidates ' the revenue act of dealt with the consequences of certain fphc liquidating distributions in a different manner sec_551 was amended to provide that distributions in liquidation do not affect the calculation of the corporation's ufphci for that taxable_year instead the fphc's shareholders are in effect taxed on the liquidation proceeds to the extent of e_p as a hypothetical dividend the additional basis in their stock yielded by sec_551 offsets the gain from the liquidating_distribution which is thus in substance converted from capital_gain to ordinary_income see p l f see also technical explanation of h_r reprinted as an appendix to h rept 88th cong 1st sess in part c b pincite again this treatment is consistent with and explicable only in light of the existence of an e_p limitation on the amount of ufphci accordingly based on both the express language of sec_551 and the overall statutory scheme and purposes of the fphc provisions we conclude that current and accumulated e_p limits the amount of ufphci that is includible in the gross_income of the fphc's united_states_shareholders we believe that our view of sec_1_551-2 is bolstered by certain parallel language in sec_555 and the terms of regulations thereunder sec_555 applies for purposes of determining whether a foreign_corporation meets the gross_income_test of sec_551 and for purposes of determining the amount of ufphci includible in its shareholders’ gross_income it provides that in the case of a foreign_corporation which is a shareholder of another fphc the first company must include in its gross_income as a dividend the amount it would have received had the lower-tier corporation made a distribution on the last day of the taxable_year in-which it met the stock ownership test of sec_551 sec_555 was intended to reach down through a chain of corporations to bring the income of fphc's into the fphc the income of which is treated as income of american stockholders h rept ' under sec_562 certain post-1963 liquidating distributions by a phc to a corporate shareholder are treated as dividends for purposes of the dividends_paid deduction but not for purposes of determining the corporate shareholder's treatment on the liquidation see technical explanation of h_r reprinted as an appendix to h rept 88th cong ist sess in part c b pincite my plr-112133-97 no 75th cong 1st sess where sec_1_551-2 states that each shareholder must include in gross_income the amount which he would have received as a dividend if his allocable share of ufphci had in fact been distributed by the foreign_personal_holding_company as a dividend on the last day of its taxable_year emphasis supplied sec_1 a by contrast provides that the amount to be included in the gross_income of the upper-tier company as a dividend ts the amount the first company would have received as a dividend if on the relevant date there had been distributed by the the lower-tier fphc and received by the shareholders the relevant portion of the second company's ufphci the regulation does not repeat the phrase as a dividend a second time and so does not suggest that the deemed_distribution be treated as supported by e_p and so necessarily characterized as a dividend thus sec_555 includes language that parallels the relevant statutory language found in sec_551 but sec_1 a fails to echo sec_1_551-2 by suggesting that a deemed_distribution of ufphci by a lower-tier to an upper-tier foreign company must necessarily be treated as a dividend by the upper-tier foreign company even in the absence of e_p in the lower-tier corporation we view the absence of symmetry between these two regulations as additional confirmation of the existence of an e_p limitation in sec_551 conclusion based on the facts and representations made we hold that current and accumulated e_p limits the amount of ufphci that is includible in the gross_income of the taxpayer as fphci this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this etter j is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant s phyllis e marcus phyllis e marcus chief branch associate chief_counsel international
